DETAILED ACTION
This action is in response to the preliminary amendment filed 7/10/2020.  Claims 1, 3-10 and 12-13 are pending.  Claims 1, 3-10 and 12-13 have been amended.  Claims 2 and 11 have been cancelled.  Independent claims 1 and 10, and corresponding dependent claims are directed towards integrated building management sensor systems.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3-10 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,754,954 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 16/924644
US Patent No. 10,754,964
Claim 1 
Claim 1
Claim 3 
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 12
Claim 10
Claim 13
Claim 11


Drawings
The drawings are objected to because:  Fig. 3B item 304 is not described in the specification; Fig. 12 item 1220 is not described in the specification; and Fig. 13 items 1508, 1510 and 1538 are not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 
Specification
The disclosure is objected to because of the following informalities: Initial paragraph describing priority is missing claimed CIP priority to 15/340723; [0002] the acronym HVAC is not expanded; [0008] the acronyms LED and RFID are not expanded; [0009] the acronym VAV is not expanded; [0010] the acronyms RF, POE, LTE, UARTs and TCP/IP are not expanded; [0012] the acronym CRC is not expanded; [0016] the acronyms A/D and DAC are not expanded; [0021] the acronym is not expanded; [0028] the acronym CCT is not expanded; [0029] the acronyms CMOS and ADC are not expanded; [0031] l. 1 “static read-only memory (SRAM)” should most likely be “static random access memory (SRAM)”;  [0036] the acronym LCD is not expanded; [0039] the acronym RC is not expanded; [0041] the acronym I/O is not expanded; [0049] the acronym MAC is not expanded; [0053] the acronym SPI and GPIO are not expanded; [0055] l. 6 the is no Fig. 9 only Fig. 9A and Fig. 9B; and [0074] the acronym RAM is not expanded.	Appropriate correction is required.
Claim Objections
Claims 1 and 6-7 are objected to because of the following informalities, shown with suggested amendments:  Claim 1 l. 6 “the local security area” for proper antecedent basis; Claim 6 ll. 5-6 “[[the]] managed operations” for proper antecedent basis; and Claim 7 the acronym “MAC” should be expanded.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 7-9 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 ll. 1-2 recites the limitation “in which the ledger of transactions is a truncated ledger” which is vague and indefinite as per Claim 1 “the ledger of transactions” is a ledger of “all transactions in the [[local]] security area” and the truncation of the ledger would contradict the ledger containing “all transactions”.  However, it is assumed that the truncation is of a larger ledger for transactions outside the local security area and for purposes of applying prior art the limitation has been construed as “the ledger of all transactions stored in the local security area
Claim 7 l. 7 recites the limitation “the network of the operations management system” which lacks proper antecedent basis as there are two recitations of “operations management systems” (see Claim 1 l. 1 “operations management system” and Claim 7 ll. 2-3 “a networked operations management system”), also there is no prior recitation of “a network” other than “the integrated sensor network” in claim 1.  For purposes of applying prior art Claim 7 has been construed as “The operations management system of claim 1, wherein a current blockchain is communicated to a remote device in the operations management system, said remote device is commissioned by seeding said remote device with a current blockchain, a MAC address of said remote device is recorded into an active device library maintained by the self-contained communication and control security system prior to the remote device’s admission into the integrated sensor network of the operations management system after the MAC address is validated”.
Claim 8 ll. 6-7 recite the limitation “the network of the operations management system” which lacks proper antecedent basis as there are two recitations of “operations management systems” (see Claim 1 l. 1 “operations management system” and Claim 8 l. 2 “a networked operations management system”), also there is no prior recitation of “a network” other than “the integrated sensor network” in claim 1.  For purposes of applying prior art Claim 8 has been construed as “The operations management system of claim 1, wherein a remote device in the operations management system is commissioned by seeding said remote device with a current cyclic redundancy check (CRC), a MAC address of said remote device is recorded into an active device library maintained by the self-contained communication and control security system prior to the integrated sensor network of the operations management system after the MAC address is validated”.
Claim 9 l. 2 recites the limitation “said system” which lacks proper antecedent basis, as it can be interpreted to refer to more than one system (see Claim 1 l. 1 “operations management system”, l. 3 “control system”, and ll. 4-5 “self-contained communication and control system”.  For purposes of applying prior art the limitation has been construed as “said operations management system”.
Claim 12 ll. 1-2 recites the limitation “in which the ledger of transactions is a truncated ledger” which is vague and indefinite as per Claim 1 “the ledger of transactions” is a ledger of “all transactions” and the truncation of the ledger would contradict the ledger containing “all transactions”.  However, it is assumed that the truncation is of a larger ledger for transactions and for purposes of applying prior art the limitation has been construed as “the ledger of all transactions is a truncated ledger” making it clear that the “truncated ledger” still retains “all transactions” defined in Claim 1.
Allowable Subject Matter
Claims 1-4, 6, 10 and 13 would be allowable if rewritten or amended to overcome any claim objections, provided the non-statutory double patenting rejection is also overcome.
Claims 5, 7-9 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, any claims objection, and to include all of the limitations of the base claim and any intervening claims.  Also provided the non-statutory double patenting rejection is also overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, an operations management system having an integrated sensor network and control system, the control system having a local security area maintaining a transaction ledger (block chain) requiring validation of said ledger before accepting data or commands from any device in the system, in which a count of all transactions is used as a seed for a security key, in the specific manner and combination as recited in claim 1.
Regarding claim 10 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a private cloud connected operations management system having networked sensors and controlled devices that each maintain a transaction ledger (block chain) requiring validation of said ledger before accepting data or commands from any device, in which a count of all transactions is used as a key with the ledger, in the specific manner and combination as recited in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haldenby et al. (US 2017/0046806 A1) is related to a sensor network storing event data in a block-chain network.
Grefen et al. (US 2017/0163733 A1) is related to recordation of sensor data in a distributed network block chain.
Fiske (US 2018/0144114 A1) is related to securing blockchain transactions against cyberattacks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Eric W Shepperd/Primary Examiner, Art Unit 2492